Citation Nr: 1116642	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-36 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During the course of this appeal, the issue of entitlement to service connection for tinnitus has been raised by the record.  The RO has not adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDING OF FACT

Since the initial grant of service connection, the evidence of record shows no worse than Level II hearing acuity in the Veteran's right ear and Level III hearing acuity in his left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for bilateral hearing loss was granted by a June 2007 rating decision.  The June 2007 rating decision assigned his bilateral hearing loss a noncompensable initial evaluation, effective from February 20, 2007.  The Veteran timely appealed this decision seeking a compensable initial evaluation.  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO scheduled a VA audiological examination in April 2010 to determine the severity of the Veteran's service-connected bilateral hearing loss.  This VA examination was performed by a VA physician that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In rendering its decision below, the Board has interpreted the graphical data on the Veteran's November 2007 private audiological examination.  In a September 2008 statement, the Veteran's representative noted that the findings on the private audiological examination were  "essentially unchanged" from the VA audiological examination findings.  The Board agrees that the puretone threshold findings noted on the private examination are fairly similar to those noted on the three VA audiological evaluations of record.  It is not clear, however, if the private examiner used a controlled speech discrimination test (Maryland CNC) in conducting this examination.  See 38 C.F.R. § 4.85 (2010).  It the private examiner used the Maryland CNC test when conducting this examination, then these results, which were stated clearly, have been correctly interpreted by the Board.  If the speech discrimination test used was not the Maryland CNC test, the private audiolocal examination would not be a proper examination for determining hearing impairment for VA purposes.  Id.  In either event, a remand for clarification of this aspect of the private examination is not required.  As noted below, the findings on the November 2007 private audiological examination do not warrant a compensable evaluation for the Veteran's bilateral hearing loss.  Alternatively, if this examination was inadequate in that it was not conducted using the Maryland CNC test, the findings on the examination would be invalid for evaluation purposes.  Thus, there is no potential benefit to the Veteran in clarifying this matter.  Moreover, the Board's decision herein would still rest firmly on the findings noted on the three separate VA audiological examinations conducted during in April 2007, January 2009, and April 2010.  But see Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).

In January 2010, the Board remanded this matter to the RO for additional evidentiary development, including scheduling the Veteran for a VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss.  The RO subsequently scheduled the Veteran for a VA audiological examination in April 2010.  Accordingly, the directives of the Board's January 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking a compensable initial evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

In April 2007, the Veteran underwent a VA audiological examination.  The report noted that the Veteran had worked for the same employer for 34 years.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
60
85
LEFT
0
5
25
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 46.25 decibels in the right ear, and 38.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  The report concluded with an assessment of bilateral sensorinerual hearing loss.

In June 2007, the RO issued a rating decision granting service connection at a noncompensable rating for bilateral hearing loss, effective from February 20, 2007.  The Veteran subsequently appealed this decision seeking a higher initial evaluation.


In November 2007, a private audiological evaluation was conducted.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
70
80
LEFT
15
20
55
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 52.50 decibels in the right ear, and 53.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The report noted an impression of mild to severe bilateral sensorineural hearing loss.

In January 2009, the Veteran underwent a second VA audiological examination.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
65
80
LEFT
5
15
45
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 46 decibels in the right ear, and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in both in the right and left ears.  

In April 2010, the Veteran underwent a third VA audiological examination.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
65
80
LEFT
10
20
55
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 49 decibels in the right ear, and 52 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The examination report noted that the Veteran's complaints of difficulty hearing in groups and with background noise.  The VA examiner further noted that the Veteran was a good candidate for hearing aids bilaterally, and with this help in listening there should be no reason the Veteran should not be employed based on his hearing status alone.  The report concluded with an assessment of normal sloping to severe bilateral sensorineural hearing impairment.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity for VA compensation purposes, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The April 2007, January 2009 and April 2010 VA audiological examinations and the November 2007 private audiological examination demonstrate that under the Rating Schedule, the Veteran's hearing impairment has been manifested by no worse than level II hearing acuity in the right ear (on his January 2009 VA audiological examination) and level III hearing acuity in the left ear (on his April 2010 VA audiological examination).  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the hearing loss shown by these audiological examinations do not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

In reaching this conclusion, the Board has considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  
The April 2007 VA audiological examination noted that the Veteran had been employed with the same company for 34 years.  On his April 2010 VA examination report, the VA examiner noted that the Veteran had difficulty understanding in groups and where there is background noise.  The VA examiner also noted, however, that the Veteran was a good candidate for hearing aids bilaterally, and that with them, there would be no reason the Veteran could not be employed based on his hearing status alone.  

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  A compensable disability rating is provided for certain manifestations of this disorder, but the medical evidence reflects that those manifestations are not present in this case.  Since the initial grant of service connection, the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability is not inadequate.  A compensable rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the current disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the noncompensable evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against the claim for an initial compensable evaluation for bilateral hearing loss, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


